Justice BEATTY.
In this workers’ compensation case, the employer and its carrier appealed from the circuit court’s order that determined the employee’s claim was compensable and remanded the matter to the South Carolina Workers’ Compensation Commission for further proceedings. The Court of Appeals dismissed the appeal as interlocutory in Bone v. U.S. Food Service, S.C. Ct.App. Order dated June 30, 2010. This Court has granted the petition of the employer and its carrier for a writ of certiorari to review the decision of the Court of Appeals. We affirm.
I. FACTS
Cathy C. Bone filed a workers’ compensation claim form (Form 50) dated August 7, 2007 alleging that she injured her back on Tuesday, June 26, 2007 while employed with U.S. Food Service. Her job consisted of power washing and cleaning the insides of truck trailers that transported food. Bone alleged that she hurt her back when she lifted two pallets inside a trailer to clean under them.
According to Bone she did not report the incident immediately because she needed to continue working and thought she would be okay, but thereafter she developed increasing pain. On Tuesday, July 3, 2007, Bone reported the injury to one of her supervisors, Richard Thompson, shortly after she arrived *569at work. The same morning she reported her injury, Bone had a flat tire on her way to work, and she called in to advise her office of this fact.
The employer, U.S. Food Service, and its carrier, Indemnity Insurance Co. of North America (collectively, “Employer”), denied Bone’s claim, disputing that she had injured her back on June 26 and asserting the injury occurred when her tire was changed on July 3.
At the hearing in this matter, Bone testified that she did not physically change the tire herself. Rather, a gentleman who was in the parking lot of a nearby business where she had pulled off the road had changed the tire for her. However, Bone’s supervisor, Thompson, noted Bone was crying when she reported her injury. In addition, he recalled that she had told him that “she had to change her tire on her truck,” which he interpreted to mean that she had personally changed the tire. Bone disagreed with this interpretation as well as with the exact wording of her statement. The supervisor did not dispute the fact that Bone had told him that her back injury occurred on June 26 when she lifted the pallets at work.
The hearing commissioner found Bone had failed to meet her burden of showing that she had sustained an injury by accident arising out of and in the course of her employment. An Appellate Panel of the Commission upheld the hearing commissioner’s findings and conclusions in full.
Bone appealed to the circuit court, which concluded Bone had sustained a compensable injury, and it reversed and remanded the matter to the Commission for further proceedings consistent with this determination. In its order, the circuit court observed the Commission had denied the claim after “ostensibly finding [Bone] injured her back while changing her tire on July 3.” However, the circuit court found Bone gave consistent statements to Employer and her physicians that her injury occurred on June 26, and further found there was “no evidence in the record, let alone substantial evidence, that [Bone] injured her back while changing a tire on the way to work on July 3, 2007.” The circuit court rejected Employer’s contention that the supervisor’s testimony and the hearing commissioner’s finding regarding credibility supported the decision below, stating credibility “goes only to the weight *570afforded [Bone’s] testimony and in no way establishes [that her] injury occurred on July 3.”
The Court of Appeals dismissed Employer’s appeal of the circuit court’s order on the basis it was interlocutory and did not dispose of the entirety of the case with finality. It held a general appealability statute allowing appeals from interlocutory orders was not applicable in matters before the Commission. Bone v. U.S. Food Service, S.C. Ct.App. Order dated June 30, 2010. In making this determination, the Court of Appeals relied primarily upon the following precedent: Charlotte-Mecklenburg Hospital Authority v. South Carolina Department of Health and Environmental Control, 387 S.C. 265, 692 S.E.2d 894 (2010) (holding the Administrative Procedures Act is controlling in agency matters and S.C.Code Ann. § 14-3-330, a general appealability statute, is not applicable to agency appeals); Montjoy v. Asten-Hill Dryer Fabrics, 316 S.C. 52, 446 S.E.2d 618 (1994) (stating a circuit court order remanding a case for additional proceedings before an administrative agency is not immediately appealable); and Good v. Hartford Accident and Indemnity Co., 201 S.C. 32, 21 S.E.2d 209 (1942) (noting an order that determines issues of law while leaving open questions of fact is not a final order).
II. LAW/ANALYSIS
Employer contends the decision of the Court of Appeals should be reversed and the appeal reinstated because the circuit court’s order was immediately appealable. Employer asserts the decision of the Court of Appeals is based upon a misapplication of precedent. Because of lingering confusion in this area that has arisen after the passage of the Administrative Procedures Act (APA), we shall review this precedent to provide clarification and a unified approach to appeals involving administrative agencies.
As an initial point of reference, we note our long-standing rule that the APA governs the review of administrative agency matters and is controlling over any provisions that conflict with its terms. See Lark v. Bi-Lo, Inc., 276 S.C. 130, 132, 276 S.E.2d 304, 305 (1981) (holding the APA’s standard of review was controlling over conflicting provisions in the workers’ compensation act because the APA “purports to provide uni*571form procedures before State Boards and Commissions and for judicial review after the exhaustion of administrative remedies”). With this fundamental principle in mind, we turn now to an examination of the decisions cited by the Court of Appeals.
A. Montjoy and the Final Judgment Rule of Section 1-23-390
Montjoy v. Asten-Hill Dryer Fabrics, 316 S.C. 52, 446 S.E.2d 618 (1994) involved an appeal from an order of the circuit court remanding the case to the Commission. We granted the respondent’s motion to dismiss the appeal on the basis the circuit court’s order was interlocutory and not directly appealable. Id. at 52, 446 S.E.2d at 618.
In doing so, we relied upon the final judgment rule articulated in section 1-23-390 of the APA and observed that “we have consistently held that an order of the circuit court remanding a case for additional proceedings before an administrative agency is not directly appealable.”1 Id. Although Montjoy involved a Commission case, its holding applies to all administrative agencies subject to the APA.
Section 1-23-390 was thereafter amended,2 but it still requires an appeal from a “final judgment” of the circuit court and currently provides: “An aggrieved party may obtain a review of a final judgment of the circuit court or the court of appeals pursuant to this article by taking an appeal in the manner provided by the South Carolina Appellate Court Rules as in other civil cases.” S.C.Code Ann. § 1-23-390 (Supp. 2011) (emphasis added). The phrase, “in the manner provided *572by the South Carolina Appellate Court Rules as in other civil cases” simply refers to following the same procedures for briefing schedules, preparation of records, etc., as in other civil cases and these rules do not supersede the APA provisions.
B. Charlotte-Mecklenburg: APA Controls Over the General Appealability Statute of Section 14-3-330
Charlotte-Mecklenburg Hospital Authority v. South Carolina Department of Health and Environmental Control, 387 S.C. 265, 692 S.E.2d 894 (2010) concerned the dismissal of an appeal from an order of the Administrative Law Court (ALC) on the basis it was not immediately appealable under the APA. We observed that “[t]he right of appeal arises from and is controlled by statutory law.” Id. at 266, 692 S.E.2d at 894. We noted that S.C.Code Ann. § 14-3-330(1) (1976)3 is a general appealability statute that permits immediate appeal from an interlocutory order “involving the merits”; however, where a specialized statute regarding appeals is applicable, section 14-3-330 does not govern the right to review. Id.
We observed that S.C.Code Ann. § l-23-610(A)(l) (Supp. 2009) of the APA allows judicial review only from “final decisions” of the ALC. Id. “Therefore, although § 14-3-330 permits appeals from interlocutory orders which involve the merits, that section is inapplicable in cases where a party seeks review of a decision of the ALC because the more specific statute, § 1-23-610, limits review to final decisions of the ALC.” Id. We overruled two cases “[t]o the extent ... [that they] rely on § 14-3-330 to permit the appeal of interlocutory orders of the ALC or an administrative agency....” Id. (emphasis added).4
*573We considered the meaning of a “final decision” and stated, “If there is some further act which must be done by the court prior to a determination of the rights of the parties, the order is interlocutory.” Id. at 267, 692 S.E.2d at 894. “A judgment which determines the applicable law, but leaves open questions of fact, is not a final judgment.” Id. Rather, “[a] final judgment disposes of the whole subject matter of the action or terminates the particular proceeding or action, leaving nothing to be done but to enforce by execution what has been determined.” Id. at 267, 692 S.E.2d at 895 (citing Good v. Hartford Accident & Indem. Co., 201 S.C. 32, 21 S.E.2d 209 (1942)).
We concluded that, although the ALC decided questions of law in this matter, it also remanded some issues, so a final determination had yet to be made. Id. Consequently, we held the order of the ALC was interlocutory and not a final decision that was immediately appealable. Id.
C. Application of Precedent to Employer’s Appeal
Employer attempts to distinguish Montjoy and CharlotteMecklenburg and argues the Court of Appeals applied an “overly broad” interpretation of the latter. Although Montjoy holds that a circuit court order remanding a case to an agency for further proceedings is not a final order under section 1-23-390, Employer argues the nature of the remand was not revealed in the Montjoy opinion, so Montjoy should not preclude an immediate appeal here.
Employer acknowledges that section 1-23-390 of the APA limits appellate review to final orders. However, Employer contends a final order under section 1-23-390 is one that “affects the merits,” citing, among other cases, Owens v. Canal Wood Corp., 281 S.C. 491, 316 S.E.2d 385 (1984) and Hunt v. Whitt, 279 S.C. 343, 306 S.E.2d 621 (1983). Employer maintains the current order is appealable because the circuit court decided a portion of the case, compensability, with finality, citing Brown v. Greenwood Mills, Inc., 366 S.C. 379, 387, 622 S.E.2d 546, 551 (Ct.App.2005) (“An order involves the *574merits if it finally determines some substantial matter forming the whole or part of some cause of action or defense in the case.” (citation omitted)), implied overruling recognized by Long v. Sealed Air Corp., 391 S.C. 483, 706 S.E.2d 34 (Ct.App.2011).
In Long v. Sealed Air Corp., the Court of Appeals, noting this Court’s recent holding in Charlotte-Mecklenburg that section 14-3-330 does not apply where a specific statute of the APA controls, concluded Brown had been implicitly overruled to the extent that it defined a final order in terms of whether it “involved the merits” because, even though Brown did not cite to or specifically rely upon section 14-3-330, it applied an “involving the merits” analysis, which is relevant only under section 14-3-330. Long, 391 S.C. at 487 & n. 4, 706 S.E.2d at 36 & n. 4. Employer argues Long was “wrongly decided” under existing precedent and should be overturned.
Today we reiterate that appeals in administrative agency matters are handled differently than appeals in other cases. The South Carolina General Assembly enacted the APA’s mechanisms for review to provide uniform procedures after the exhaustion of administrative remedies; the APA’s provisions are controlling in these agency matters and supersede any conflicting provisions. Lark, 276 S.C. at 132, 276 S.E.2d at 305. Thus, while appeals from the circuit court in other cases are subject to the general appealability statute of section 14-3-330, which allows appeals from interlocutory orders in certain instances (such as where the interlocutory order involves the merits), this provision and its concepts are inapplicable in matters subject to the APA. Charlotte-Mecklenburg Hosp. Auth., 387 S.C. at 266, 692 S.E.2d at 894.
In this case, the APA contains a specific statute, section 1-23-390, which governs appeals from the circuit court, and this statute limits appeals to those from “final judgments.” Final judgments are not defined by the terminology in section 14-3-330 to include interlocutory orders that “involve the merits.” The concept of “involving the merits” is part of the analysis in determining whether an interlocutory order may be appealed under section 14-3-330, so it has no bearing here.
As noted by Bone, there are many cases arising after the enactment of the APA that have applied this standard of *575“involving the merits,” even though they do not specifically reference section 14-3-330. In many instances, these cases reached the correct result, but the “involves the merits” analysis did not survive the enactment of the APA.5 This has left some lingering confusion in our case law. To clarify, post-APA decisions applying this analysis are overruled to the extent that they either rely upon section 14-3-330 explicitly or rely upon any of its concepts in defining what constitutes a “final judgment.”
A “final judgment” is defined in this context as was stated in Charlotte-Mecklenburg, i.e., the order must dispose of the whole subject matter of the action or terminate the action, leaving nothing to be done but to enforce what has already been determined. Charlotte-Mecklenburg Hosp. Auth., 387 S.C. at 267, 692 S.E.2d at 895. Although Employer argues one issue (compensability) has been decided here and, thus, the order is immediately appealable, this essentially applies an “involves the merits” analysis that we have already rejected in Charlotte-Mecklenburg. See id. at 267, 692 S.E.2d at 894 (stating a judgment deciding issues of law, but leaving open questions of fact is not a final judgment). As Bone asserts, the order does not dispose of the entire action, because a ruling as to compensability, with nothing more (such as the claimant’s specific benefits and medical status), is not enforceable as it stands. Further, a circuit court order remanding a matter to an agency is not a final judgment and it is not immediately appealable. Montjoy, 316 S.C. at 52, 446 S.E.2d at 618. The ruling in Montjoy did not elaborate on the purpose of the remand to the Commission because the holding was not dependent on the nature of the remand.
The procedure urged by Employer, which would postpone a remand to the agency for a final decision and instead allow an appeal from an interlocutory order and then a second appeal after the final agency decision, would result in piecemeal appeals in agency cases that would adversely affect *576judicial economy and compromise informed appellate review. The APA’s requirement of review of a final decision, and its statutory mandate for the exhaustion of administrative remedies serves (1) to protect the administrative agency’s authority and (2) to promote efficiency, and we agree with the Court of Appeals that the order of remand in the current matter is not immediately appealable. Cf. Woodford v. Ngo, 548 U.S. 81, 89, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (stating the exhaustion of administrative remedies serves to protect administrative agencies and promote efficiency and “may produce a useful record for subsequent judicial consideration” (citation omitted)); Elam v. S.C. Dep’t of Transp., 361 S.C. 9, 23, 602 S.E.2d 772, 779 (2004) (noting, in another context, the need for “furthering] the goals of avoiding piecemeal appeals and fostering informed appellate review”); Good, 201 S.C. at 42, 21 S.E.2d at 213 (“The rule in restriction of piecemeal appellate procedure, dating back to the common law, is based upon sound reason and practical utility. If it were otherwise, endless delays would be encountered — delays which are unnecessary in cases ... which can be decided upon an appeal from [ ] final judgment.... ”).
To the extent Employer argues this result is untenable because the law of the case doctrine would preclude later review of the matter of compensability, this assertion is without merit. The law of the case doctrine applies where a party does not challenge an issue on appeal when there has been an opportunity to do so. Where the party is not yet able to appeal due to the lack of a final judgment, the issue is not precluded by the law of the case doctrine as there was no prior opportunity for appeal.6
III. CONCLUSION
In agency appeals, the APA is controlling over general provisions that conflict with its terms. In this case, there is a specific statute in the APA that governs appeals from the *577circuit court in Commission cases, section 1-23-390, and it limits appeals to those from final judgments. Therefore, section 14-3-330, a general appealability statute allowing interlocutory appeals in certain instances, and its concepts are not applicable here. The definition of a “final judgment” used in Charlotte-Mecklenburg should be the point of reference in any analysis of that term when applying section 1-23-390. Consequently, we affirm the decision of the Court of Appeals, which found the current order remanding the matter to the Commission for further proceedings, does not constitute a final judgment as required by section 1-23-390 and is not immediately appealable.
AFFIRMED.
TOAL, C.J. and PLEICONES, J., concur.
HEARN, J., dissenting in a separate opinion in which KITTREDGE, J., concurs.

. Section 1-23-390 then provided: "An aggrieved party may obtain a review of any final judgment of the circuit court under this article by appeal to the Supreme Court. The appeal shall be taken as in other civil cases.” Id. (quoting S.C.Code Ann. § 1-23-390 (1986)) (emphasis added).


. The 2006 amendment was necessitated by legislative changes that now direct agency appeals to the Court of Appeals rather than to the circuit court. The change specifically to Commission cases was effective on July 1, 2007. Pee Dee Reg'l Transp. v. S.C. Second Injury Fund, 375 S.C. 60, 61-62, 650 S.E.2d 464, 465 (2007) (stating section 42-17-60 previously directed appeals from the Commission to the circuit court, but they now are to the Court of Appeals for injuries occurring on or after July 1, 2007).


. Section 14-3-330(1) permits review of “[a]ny intermediate judgment, order or decree in a law case involving the merits in actions commenced in the court of common pleas and general sessions, brought there by original process or removed there from any inferior court or jurisdiction, and final judgments in such actions[.]” (Emphasis added.)


. The following cases were overruled: Canteen v. McLeod Regional Center, 384 S.C. 617, 682 S.E.2d 504 (Ct.App.2009) (a workers’ compensation case) and Oakwood Landfill, Inc. v. South Carolina Department of Health and Environmental Control, 381 S.C. 120, 671 S.E.2d *573646 (Ct.App.2009) (an ALC matter). Thus, it is clear from the example of the overruled cases and the reference to "interlocutory orders of the ALC or an administrative agency” that the analysis in Charlotte-Mecklenburg applies broadly to administrative agency matters and it is not limited just to orders of the ALC.


. Some of these cases are based on reasoning from opinions decided before the enactment of the APA. See, e.g., Chastain v. Spartan Mills, 228 S.C. 61, 65, 88 S.E.2d 836, 837 (1955) (holding the Commission's order reversing an award and remanding the case to the single hearing commissioner to take further testimony was not final because it did not “affect the merits”).


. See generally Sloan Constr. Co. v. Southco Grassing, Inc., 395 S.C. 164, 169, 717 S.E.2d 603, 606 (2011) ("Under the law of the case doctrine, ‘a party is precluded from relitigating, after an appeal, matters that were either not raised on appeal, but should have been or raised on appeal, but expressly rejected by the appellate court.' " (citation omitted)).